        Case 8:17-cv-02942-PWG Document 111-1 Filed 08/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


  CASA DE MARYLAND, et al.,

                  Plaintiffs,

                         v.                                      Civil No. PWG-17-2942

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                  Defendants.


                                     [PROPOSED] ORDER
        Upon consideration of the parties’ joint proposed briefing schedule, and the entire record

herein, it is hereby

        ORDERED that the following schedule shall govern briefing on Plaintiffs’ forthcoming

motion for an order to show cause:

            •   August 14, 2020: Plaintiffs’ motion (not to exceed 20 pages)

            •   August 28, 2020: Defendants’ opposition (not to exceed 20 pages)

            •   September 4, 2020: Plaintiffs’ reply (not to exceed 10 pages)

        SO ORDERED.


DATE:
                                                            ____________________________
                                                            Paul W. Grimm
                                                            United States District Judge
